Case: 21-10464      Document: 00516088510         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-10464                     November 10, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jazavian Palmer,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 5:20-CR-151-3


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jazavian Palmer has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Palmer has filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10464    Document: 00516088510          Page: 2   Date Filed: 11/10/2021




                                  No. 21-10464


   relevant portions of the record reflected therein, as well as Palmer’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                       2